Motion granted restraining the Mount Vernon Trust Company, its successors, reorganizers, Superintendent of Banks or his representative from taking any proceedings or doing any act purporting to affect the receivers or guardian in the above-entitled actions, or doing anything to their prejudice in respect of their claims or judgments against the defendant Mount Vernon Trust Company until five days respectively after the decision of the Court of Appeals in each of the above cases. This will permit these receivers and guardian during the five-day period, if the decision in either or all of these cases be adverse to the receivers or the guardian, or either of them, to decide whether or not they wish to participate or co-operate with the individuals restrained. Present — Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ.